Citation Nr: 0903043	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1977 to April 1980.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from An April 2006 rating 
decision by the Roanoke Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued to rate 
the veteran's right knee disorder as 20 percent disabling.  
In June 2007, the veteran testified at a Central Office 
hearing before the undersigned; a transcript of that hearing 
is of record.  In October 2007, the Board remanded the claim 
for further development.  


FINDING OF FACT

The veteran's service connected right knee disorder is 
manifested by X-ray confirmed arthritis, limitation of 
flexion to 110 degrees, limitation of extension to 0 degrees, 
and no more than slight instability; there is no additional 
measurable loss of function due to pain, and ankylosis is not 
shown.


CONCLUSION OF LAW

A (combined) rating in excess 20 percent is not warranted for 
the veteran's service connected right knee disorder.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5257, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A January 2006 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  The veteran is not prejudiced by this process, and 
it is not alleged otherwise.

The veteran did not receive notice with the degree of 
specificity required by Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  While this notice error is presumed prejudicial, 
the Board finds that it did not affect the essential fairness 
of the adjudication because a reasonable person could be 
expected to understand from the notice given what was needed, 
and the veteran had actual knowledge of the critical elements 
of Vazquez-Flores notice requirements.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); see Vazquez-Flores, 22 Vet. 
App. at 48.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her own claim.  Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).

The January 2006 letter provided the veteran notice that he 
needed to submit evidence showing that his service-connected 
disability had increased in severity.  A November 2005 SOC 
informed him of the criteria used to rate knee disabilities. 
While this was a post-decisional document, he had ample time 
to respond, participated in a June 2007Central Office 
hearing, and the claim was thereafter readjudicated (by a 
September 2008 supplemental SOC).  The March 2006 letter 
explained how disability ratings are assigned (including that 
impact of the disability on employment is considered) and 
provided examples of the types of medical and lay evidence 
the veteran could submit to support an increased rating 
claim.

The evidence clearly shows that the veteran had actual 
knowledge of what was needed to substantiate the claim.  
Further notice would provide him no information of which he 
is unaware, but would merely bring further redundancy into 
the process, and further notice is not required.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in May 2006.  He has not 
identified any pertinent evidence that remains outstanding. 
VA's duty to assist is also met.

II.  Factual Background, Criteria, & Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10;  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Treatment records from Kaiser Permanent included a November 
2005 MRI report that showed that the right knee had a torn 
anterior cruciate ligament (ACL); medial meniscal tear; 
moderate to advanced degenerative changes; and subchondral 
cyst formation likely degenerative in the tibial plateau at 
the posterior spine.  Dr. M. A. K. indicated that the 
veteran's knee progressively worsened since 1992.  

On January 2006 VA examination, the veteran reported that he 
had pain in the right knee, stiffness, and weakness.  Any 
activity made the pain worse.  He could not bend, climb 
stairs, or engage in any exertional activity.  He has been on 
Percocet for pain.  There was no lost time from work.  On 
examination, his posture and gait were normal.  There were no 
devices, crutches, or cane.  There was tenderness in the 
right knee.  Range of motion studies revealed that right knee 
range of motion was from 0 to 140 degrees.  An x-ray showed 
degenerative changes.  The diagnosis was tear of the lateral 
collateral ACL with degenerative changes.  

At his June 2007 Central Office hearing, the veteran 
testified that when he walked, his knee would go out on him.  
The knee would swell up and there was no flexibility in it.  
This occurred on a weekly basis.  On a daily basis, he had 
constant pain and a fear of falling down due to instability.  
He indicated that he fell once or twice in 2007.  He stated 
that when he went up the stairs, he had to hold onto the rail 
in case his knee gave out on him.  Sometimes his knee locked 
up and he experienced pain and stiffness.  He indicated that 
either in the end of 2006 or in the beginning of 2007, his 
doctor told him that he would likely need knee replacement 
surgery.  He stated that his right knee disorder did not 
affect his work.  

November 2007 correspondence and verification of treatment 
statements from Kaiser Permanente noted that the veteran was 
treated as early as 2006 and had an arthroscopy and an MRI 
that revealed a lateral meniscus tear, and ACL insufficiency.  
He was also diagnosed with osteoarthritis of the right knee, 
along with tears in the ACL and medial meniscus.  It was also 
noted that the veteran filled out a handicap place card form 
due to arthralgia in his right knee.  

On July 2008 VA examination, it was noted that the claims 
file was reviewed.  The examiner stated that the knee was not 
reported as swollen, hot, red, stiff, weak, locking, tire, or 
lacking endurance.  The veteran stated that he had been 
previously given a brace for instability, used an OTC elastic 
knee support, and used a walking stick off and on for the 
past six years.  A neurological examination revealed that the 
veteran had a cane, but could ambulate without assistance.  
His knee disorder caused no effect on his work.  He had erect 
and normal posture.  He had a limping gait.  Muscle strength 
was 5/5 throughout bilaterally.  Deep tendon reflexes were 
symmetric and 2+ bilaterally.  Physical examination revealed 
crepitus, pain on motion, and mild retro-patellar effusion.  
There was no soft tissue swelling, abnormal movement, 
tenderness, guarding, redness, heat, instability, weakness, 
spasm, pain on motion against resistance, or pain on repeated 
movement.  The examiner added that it would be speculative to 
comment further on range of motion, fatigability, in-
coordination, pain, or flare-ups beyond was described.  Range 
of motion studies (average of three) revealed that flexion 
was from 0 to 140 degrees and extension was to 0 degrees.  
There was no varus or valgus deformity.  Lachman's, 
McMurray's, and Drawer's tests were negative.  X-rays 
revealed osteoarthropathy; tibiofemoral arthropathy, 
including joint space narrowing and osteophytes; posterior 
patellar osteophytes; anterior superior patellar insertion 
enthesis; and posterior compartment ossification.  The 
diagnosis was right knee degenerative arthritis.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

Codes 5010, 5003 provide for rating arthritis based on 
limitation of motion.  38 C.F.R. §  4.71a.  If limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  Higher ratings 
are available for more severe limitations.  [Plate II, 
reflects that normal extension of the knee is to zero 
degrees, and normal flexion is to 140 degrees.] Id.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe. 38 C.F.R. § 4.71a.

Here, the veteran's right knee disorder has been rated 10 
percent disabling under Code 5260 (for limitation of 
flexion).  The evidence of record shows flexion to 
110 degrees and normal extension to 0 degrees.  Consequently, 
a compensable rating is not warranted under either Code 5260 
or Code 5261 and the veteran's schedular rating for 
limitation of motion of the right knee is limited to the 
10 percent (maximum) awarded under Codes 5010, 5003 for 
arthritis of the knee with painful motion.  

As noted above, it is also possible to assign a separate 
rating under Code 5257 for instability or subluxation.   
Although McMurray's, Lachman's, and Drawer tests were 
negative on January 2006 and July 2008 VA examinations, 
moderate tenderness and crepitus had been shown.  The Board 
notes that the veteran had previously been rated under Code 
5257 for instability and that he had continuous complaints of 
instability, pain, and weakness.  He also wore a knee brace 
and sometimes used a cane.  Although recent orthopedic 
evaluations did not find objective evidence of right knee 
subluxation or instability, the veteran had a history of his 
knee giving way with recent complaints.  Therefore, the 
disability picture presented reasonably reflected slight 
recurrent subluxation, warranting a 10 percent rating.  There 
was no competent (medical) evidence that subluxation or 
instability of the veteran's right knee was more than slight.
 
For a higher rating (under other potentially applicable 
diagnostic codes) one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked knee disability) or 5256 (for ankylosis of the knee).  
Neither nonunion nor malunion of the tibia or fibula has ever 
been reported, and the right knee has never been described as 
ankylosed.  Accordingly, the other potentially applicable 
codes are not for consideration.

While the veteran may assert that his right knee 
instability/subluxation was more than slight during this time 
period, or that he had more limitation in the knee than what 
was reflected in the record, as a layperson, his opinion in 
this matter is not competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, a rating 
in excess of 10 percent for instability/subluxation and a 
rating in excess of 10 percent for painful limitation of 
motion is not warranted.

Combining the 10 percent rating for subluxation/instability 
with the 10 percent rating for limitation of extension 
results in a combined 20 percent rating for the service 
connected right knee disorder.  On close review of the entire 
record the Board found no distinct period during which the 
criteria for the next higher (30 percent) rating were met.  
See Hart v. Mansfield, 21 Vet. App. 506 (2007).
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 







ORDER

A (combined) rating in excess of 20 percent for a right knee 
disorder is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


